Citation Nr: 0912717	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-10 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant has brought this claim for VA death benefits as 
the widow of a deceased individual who died in December 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Manila, Philippines 
(RO), which determined that the appellant was ineligible for 
VA death benefits on the basis that there was no 
documentation verifying her late husband's military service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the U.S. Armed 
Forces in the Far East (USAFFE).


FINDINGS OF FACT

In September 2006 and February 2007, the National Personnel 
Records Center (NPRC) certified that the appellant's deceased 
husband had no military service as a member of the 
Commonwealth Army of the Philippines, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.


CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits, 
based upon qualifying service by the appellant's late 
husband, have not been met.  38 U.S.C.A. §§ 101, 107, 1521, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 
3.40, 3.41, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
decedent's service qualifies as active service for VA 
benefits.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

Even if the VCAA were determined to be applicable in this 
matter, the Board would note that the appellant has been 
notified of the evidence and information necessary to 
substantiate her claim in correspondence dated in July 2006 
and December 2006. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  There is no indication of any relevant records 
that the RO failed to obtain.  Moreover, the appellant does 
not contend that the service as verified by the service 
department is erroneous in such a way as to warrant a further 
request to the service department to verify or re- certify 
additional military service.  See Sarmiento v. Brown, 7 Vet. 
App. 80 (1994).

Because it has not been established that the decedent had the 
required military service to be eligible for VA benefits, and 
since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
No amount of notice from VA can change the decedent's legal 
status as certified to VA by the service department.  The 
legal outcome is clearly dictated by the existing law, 
regardless of any further notice the appellant might receive.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.  Therefore, to move forward with adjudication of 
this appeal would not cause any prejudice to the appellant.

Factual Background

In August 2006, the appellant filed a formal claim of 
entitlement to VA death benefits based upon her husband's 
death in December 2000, and her report that he had entered 
service in January 1944 and served until March 1946.  In 
support of her claim, she submitted personal written 
statements, and affidavits from lay witnesses, which 
essentially attest that that her late husband had service in 
the Commonwealth Army of the Philippines and as a guerrilla 
fighting against the Japanese occupation of the Philippines.

Also submitted was an Affidavit for Philippine Army Personnel 
which states that Anastacio Madarang Pulido was a civilian 
guerilla from January 1944 to September 1945.  Additionally, 
a certification statement from the Department of National 
Defense, Republic of the Philippines dated October 1990 
indicates that Anastacio M. Pulido's name was not carried in 
the Approved Revised Reconstructed Grla Roster of 1948.  
However, it was indicated that he was paid arrears in pay as 
a private from January 1944 to March 45, and paid as a 
private from March 1945 to December 1945.  Additionally, 
documents labeled "Service Record" and "Demobilization" 
for Anastacio M. Polledo of the Infantry were received by the 
RO.

Also submitted was a copy of a marriage certificate verifying 
the appellant's marriage to the decedent in 1947, a death 
certificate for the decedent, a letter from a municipal 
health officer certifying that the decedent died of a 
cerebrovascular accident, and a medical certificate which 
certified that the decedent was hospitalized in 
December 2000.

Lastly, the appellant submitted a photocopy of an undated 
document bearing the coat-of-arms of the United States of 
America and allegedly signed by President George W. Bush, in 
which it was declared:

"The United States of America honors the memory of (the 
decedent).  This certificate is awarded by a grateful nation 
in recognition of devoted and selfless consecration to the 
service of our country in the Armed Forces of the United 
States. (Signed) George W. Bush, President of the United 
States."

The appellant contends that the above document is proof in 
and of itself that her late husband had military service that 
made her eligible, as his widow, to receive VA death 
benefits.

The RO sought verification of the decedent's service through 
the NPRC in August 2006.  The NPRC issued a response in 
September 2004, in which it certified that the decedent had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  In January 2007, the RO sought 
verification of the decedent's service through the NPRC with 
an alternate spelling of the decedent's name.  The NPRC 
responded in February 2007 that the evidence submitted was 
insufficient to warrant a change in their prior 
certification.

Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2008).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (2008).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (2008).  
Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2008).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, United States Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, 
but not for pension benefits. 38 C.F.R. § 3.40(b), (c), and 
(d) (2008).  Active service will be the period certified by 
the service department.  38 C.F.R. § 3.41 (2008).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c) (2008), to govern the 
conditions under which the VA may extend veterans' benefits 
based upon service in the Philippine Commonwealth Army.  
Those regulations require that service in the Philippine 
Commonwealth Army (and thus status as a veteran for VA 
benefits purposes) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. §§ 3.41 (authorizing veteran status for 
Philippine veterans "from the date certified by the Armed 
Forces [of the United States]"); 3.203(a) (requiring service 
department documentation of service where available); 
3.203(c) (requiring service department verification of 
service where documentation is not available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, supra, 118 F.3d at 749.

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his or her service, or, as in this case, the 
service department verifies the service of the party whose 
alleged service is the basis of the claim, i.e., the 
appellant's decedent.  Id.

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service during World War II.  While she has submitted 
testimonial, lay witness, and Filipino documentary evidence 
in support of her claim, this documentation fails to meet the 
requirements of 38 C.F.R. § 3.203(a). In this regard, the 
Board notes that none of her submissions consists of a 
document from a United States service department.  There is 
also nothing submitted that objectively confirms the validity 
of the undated certificate recognizing the decedent's veteran 
status that is alleged to have been signed by U.S. President 
George W. Bush.  Furthermore, the NPRC certified in 
September 2006 and February 2007 that the appellant's late 
spouse was not a member of the Commonwealth Army of the 
Philippines, nor was he a recognized guerilla in the service 
of the Armed Forces of the United States.

As stated above, based upon the provisions of 38 C.F.R. § 
3.203, none of the documents submitted by the appellant 
constitutes valid evidence of service because none of those 
documents was issued by a United States military service 
department.  Also, the NPRC's certification that the 
appellant's deceased spouse had no qualifying military 
service is binding on VA.  See generally Spencer v. West, 13 
Vet. App. 376 (2000).  Moreover, the appellant has provided 
no further evidence that would warrant a request for re- 
certification from the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).

The Board finds, therefore, that the appellant's late husband 
had no qualifying service in the United States Armed Forces, 
that he was not a "veteran" for VA benefits purposes, and 
that she is thus not eligible the death benefits claimed 
herein, under the laws administered by VA.  As the law and 
not the evidence of record is dispositive in this case, the 
claim must be denied because of the lack of legal entitlement 
under the law.  See Sabonis v. Brown, supra, 6 Vet. App. at 
429-30.


ORDER

Because the appellant's deceased husband was not a veteran 
for purposes of entitlement to VA benefits, basic eligibility 
for VA death benefits is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


